Citation Nr: 1450773	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-02 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee medial meniscal tear.  

2.  Entitlement to service connection for chronic sprain of the left knee.

3.  Entitlement to service connection for a lumbar spine disability.  

4.  Entitlement to service connection for a psychiatric disorder, to include depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from November 1978 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

The RO sent an initial request for records from the Social Security Administration (SSA) for any SSA disability records and administrative decisions pertaining to the Veteran in March 2010.  Subsequent to this date, a response from the SSA was received, and the RO included reference to "miscellaneous evidence from the Social Security Administration" in the January 2011 statement of the case.  

Unfortunately, the records associated with the claims file from the SSA consist of only a cover sheet indicating that "The attached medical information is disclosed by the Social Security Administration for the purpose checked and may not be used by the recipient for any other purpose or released to others."  No SSA records are actually associated with the response in the VBMS file.  These should be sought prior to the Board adjudicating this appeal.





Accordingly, the case is REMANDED for the following action:

1.  Ensure that any available Social Security Administration (SSA) records are obtained and associated with the Veteran's VBMS file.  

2.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



